I have not made a chart of the superabundant pleadings in this case to determine specifically what issues were actually submitted to the jury. It appears, however, from the declaration that the plaintiff sued for injuries to himself resulting from two acts of negligence alleged to have been committed by the defendant: one on February 17, 1934, and the other on June 27, 1934.
The plaintiff was an employee of the Winter Park Telephone Company, and on February 17, 1934, was engaged in repairing the telephone wiring of the defendant Company; *Page 769 
and on June 27, 1934, was engaged as a helper in taking down an "`FX' or `ground' box from a telephone pole." This second injury was made the subject of the 4th, 5th, 6th, 7th, 8th and 9th counts of the declaration.
Upon the trial of the cause the jury returned a verdict for the defendant on the declaration based on the second injury, which covered all counts from the 4th to the 9th, inclusive. It is unnecessary, therefore, to review either the pleadings or the evidence as to these counts, because the verdict upon those counts being for the defendant, who is the plaintiff in error here, it has no ground for complaint upon that phase of the case.
The question, therefore, turns upon the validity of the verdict upon the 1st, 2nd and 3rd counts, which relate to the first injury alleged to have occurred on February 17th. Those counts do not state a cause of action because there is shown in those counts no causal relation between the current of electricity sent over the wires of the public service corporation upon the poles of the defendant corporation and the injury sustained by the plaintiff.
I think the demurrer to those counts should have been sustained, which being true, the verdict for the plaintiff upon those counts is not valid.
                       ON PETITION FOR REHEARING.